Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 20 September 1825
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much Respected Sir,
Custom House Boston
Septem 20th 1825
I have shipped the Marble capitals on board the Schooner Genl Jackson & consigned them to Col. Peyton of Richmond.As this is a boisterous season of the year, I consulted several Merchants as to the propriety of having them insured, & they being decidedly of opinion that it had better be done. I have taken the liberty of effecting it, on the Invoice cost & the freight &c to this place,—the latter amounting to over 800 dollars. The premium being only three fourths of one per cent. I believed you would approve of the Course I have taken & sincerely hope I shall not incur your displeasure for so doing.—In a day or two I will forward to you the expenses which have accrued. As the cost of the Capitals is not known to me, I had the policy drawn up to cover the Invoice cost, and therefore will thank you to be so kind as to send me a copy of the Invoice.—With the highest respect Yr Mo Obt ServtH, A, S, DearbornP.S. since the above was written I have obtained & paid all the bills & expense here, as follows.〃Freight from Lehornto Boston795.30〃 Expenses in Boston17.50$812.80〃Insurance on the invoicecost & the above sum of81280/100 dols at ¾ of one per cent=Dols.=D.